Fourth Court of Appeals
                                San Antonio, Texas
                                       May 18, 2021

                                   No. 04-21-00073-CV

                               ST. MARY'S HALL, INC.,
                                      Appellant

                                             v.

                                   Gabriella GARCIA,
                                        Appellee

                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-CI-11569
                        Honorable Rosie Alvarado, Judge Presiding


                                      ORDER
       Appellee’s brief is due on May 20, 2021. See TEX. R. APP. P. 38.6(b). Before the due
date, Appellee filed an unopposed motion to extend the brief due date to June 21, 2021.
      Appellee’s motion is GRANTED. The brief is due on June 21, 2021.



                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of May, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court